                      UNITED STATES PROBATION OFFICE
                         EASTERN DISTRICT OF NORTH CAROLINA


James L. Corpening, Jr.                                                 310 New Bern Avenue, Room 610
Chief U.S. Probation Officer                                                    Raleigh, NC 27601-1441
                                                                                           919-861-8677
                                                                                      Fax: 919-861-5555




     DATE: October 16, 2018

    FROM: Arthur B.,Campbell
               U.S. Probation Officer

SUBJECT: BULLOCK, Bobby Dell
         5:11-CR-98-lBO
         Request for Early Termination

        TO: Terrence W. Boyle
               Chief U.S. District Judge

On January 13, 2012, Bobby Dell Bullock appeared before the Honorable Terrence W. Boyle, in
the Eastern District ofNorth Carolina. He was sentenced to 60 months imprisonment with 5 years
of supervised release after having been convicted of Possession with the Intent to Distribute 28
Grams or More of Cocaine Base and Quantity of Cocaine, in violation of21 U.S.C. § 841(a)(l).:


On September 14, 2014, Mr. Bullock began his term of supervised release in the Eastern District
of Virginia. He has remained employed, maintained a stable residence with his family and has
provided access to financial information, has abstained from illegal drugs, and has had no further
criminal interactions with law enforcement. He has completed 43 months of his 60 months on
supervised release. Mr. Bullock's probation officer, Jami S. Pease, has requested early
termination for the defendant.

The U.S. Attorney's Office has been contacted and does not object to early termination of this case~

An Order discharging the defendanrfrom supervision is attached should the court determine that
this recommended action is appropriate.

If you have any prob~ems/questions regarding this matter, I can be reached at (919) 861-8677.
  PROB35                                                                          Report and Order Terminating Supervision
  (Reg 3/93)                                                                               Prior to Original Expiration Date



                                        UNITED STATES DISTRICT COURT
                                                     FOR THE
                                       EASTERN DISTRICT OF NORTH CAROLINA

  UNITED STATES OF AMERICA

                            v.                                   Crim. No. 5:11-CR-98-lBO

  BOBBY DELL BULLOCK

         On September 14, 2014, the above named was released from prison and commenced a term of
  supervised release for a period of 60 months. The offender has complied with the rules and regulations of
  supervised release and fs no longer in need of supervision. It is accordingly recommended that the offender
  be discharged from supervision.

  Reviewed and approved,                                 I declare under penalty of perjury that the foregoing
                                                         is true and correct.


  Isl Jeffrey L. Keller                                 Isl Arthur B. Campbell
  Jeffrey L. Keller                                     Arthur B. Campbell
  Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                        310 New Bern Avenue, Room 610
                                                        Raleigh, NC 27601-1441
                                                        Phone:919-861-8677
                                                        Executed On: October 16, 2018


                                                  ORDER OF COURT

         Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
' the proceedings in the case be terminated.

               Dated this        //,     day of   {9~.            '2018.




                                                          ~47&  Chief U.S. District Judge
